DETAILED ACTION
	This is the first Office action on the merits. Claims 1-3 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement filed on December 14, 2020 was received and considered by the Examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hub portion attached to a vehicle (claim 1) and the window portion, spoke portion, and thin plate portion disposed as to not overlap when seen from the wheel axis direction (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "191" of Figs. 3-4. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear what is meant by the limitation “wherein in the disc portion, a window portion…, a spoke portion…, and a thin plate portion…, are disposed so as to not overlap when seen from the wheel axis direction.” Specifically, according to the disclosure and figures, the thin plate portion and spoke portion overlap when seen from the wheel axis direction.
Claims 2-3 are indefinite due to their dependency from the indefinite claim rejected above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0546307 A1 (Lippmann et al.).
Regarding Claim 1, Lippmann et al. discloses (Abstract, Para. [0001]-[0014]; Figs. 1-5) a vehicle wheel (1) comprising: a hub portion (8) attached to a vehicle; a rim portion (rim base 3) having a substantially cylindrical shape; and a disc portion (rim disk 2) connected to a front side of the rim portion (3) and the hub portion (8), wherein the hub portion, the rim portion, and the disc portion are integrated by casting (Abstract), wherein in the disc portion, a window portion (opening 4) extending through in a wheel axis direction, a spoke portion (rib 5) connected to the hub portion (8) and the rim portion (3), and a thin plate portion (portion of outer surface 12 parallel to base of space 11) of which a thickness in the wheel axis direction is thinner than a thickness of the spoke portion (Para. [0010]-[0014]), are disposed so as to not overlap when seen from the wheel axis direction (opening 4, portion of outer surface 12 parallel to base of space 11, and rib 5 are understood to not overlap when seen from wheel axis direction inasmuch as Applicant’s invention), wherein the thin plate portion (portion of outer surface 12 parallel to base of space 11) is connected to at least a part of the hub portion (8), the rim portion (3), and the spoke portion (5) via a connection portion (portion of opening 4, rib 5, and surface 12 that connect to edge 6), wherein in the connection portion, a thickness of a side connected to the at least a part of the hub portion, the rim portion, and the spoke portion is thicker (the portion at 5 that connects to edge 6 is thicker than a portion of surface 12 that connects to edge 6 parallel to base of space 11) than a thickness of a side connected to the thin plate portion (portion of outer surface 12 parallel to base of space 11), and an end of the connection portion is exposed from the window portion (it can be seen in Figs. 1-2 that the connecting portion is exposed by the opening 4), and wherein a cross-sectional area of the connection portion that appears when the connection portion is cut in a wheel radial direction changes such that a cross-sectional area of an end of the connection portion becomes smaller than a cross-sectional area of another portion of the connection portion (it can be seen in the figures that the cross-sectional area of the connection portion is greater at the rib 5 than at the outer surface 12 parallel to base of space 11).
Regarding Claim 2, Lippmann et al. discloses the vehicle wheel of claim 1, as discussed above. Lippmann et al. further discloses (Abstract, Para. [0001]-[0014]; Figs. 1-5) the cross-sectional area of the connection portion increases as a distance from the window portion increases (it can be seen in the figures that the cross-sectional area of the connection portion is greater at the rib 5 than at the edge of the opening 4).
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 1,544,242 (Lavery).
Regarding Claim 1, Lavery discloses (p. 2 line 13-p. 4 line 36; Figs. 5, 9-11) a vehicle wheel comprising: a hub portion (10b) attached to a vehicle; a rim portion (11) having a substantially cylindrical shape; and a disc portion (shown generally at 13s of Fig. 10) connected to a front side of the rim portion and the hub portion, wherein the hub portion, the rim portion, and the disc portion are integrated by casting (p. 2 lines 13-22), wherein in the disc portion, a window portion (opening 12) extending through in a wheel axis direction, a spoke portion (rib 21) connected to the hub portion (10b) and the rim portion (11), and a thin plate portion (spoke 13s)  of which a thickness in the wheel axis direction is thinner than a thickness of the spoke portion (it can be seen in Figs. 9 and 11 that the portion shown at 13s is thinner than the rib portion 21), are disposed so as to not overlap when seen from the wheel axis direction (the thin plate portion 13s, rib 21, and opening 12 are understood to not overlap when seen from the wheel axis direction inasmuch as Applicant’s invention), wherein the thin plate portion (13s) is connected to at least a part of the hub portion (10b), the rim portion (11), and the spoke portion (rib 21) via a connection portion (portion shown at 11s of Fig. 10), wherein in the connection portion, a thickness of a side connected to the at least a part of the hub portion, the rim portion, and the spoke portion is thicker than a thickness of a side connected to the thin plate portion (it can be seen in Fig. 10 that the portion 11s is thicker where it connects to rib 21 than where it connects to 13s), and an end of the connection portion is exposed from the window portion (a radially inner end of portion 11s is exposed from opening 12), and wherein a cross-sectional area of the connection portion that appears when the connection portion is cut in a wheel radial direction changes such that a cross-sectional area of an end of the connection portion becomes smaller than a cross-sectional area of another portion of the connection portion (it can be seen in Figs. 9-11 that the cross-sectional area of the portion 11s is greater at the rib 21 than at the portion 13s).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavery.
Regarding Claim 3, Lavery discloses the vehicle wheel of claim 1, as discussed above. 
The embodiment of Figs. 9-11 of Lavery does not disclose a front side of the connection portion is flat.
However, Lavery teaches (p. 2 line 13-p. 4 line 36; Figs. 1-8) a different embodiment of a vehicle wheel wherein the connecting portion (portion shown at 11a of Figs. 1-2, 5, and 8) that has a flat front side.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting portion disclosed by Lavery to be flat, such as taught by a different embodiment of Lavery, in order to accommodate a demountable rim for a pneumatic tire.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose wheels with spoke, thin plate, and connection portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617